— Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiffs’ motion to compel disclosure of accident reports relating to plaintiff Anna Friedman’s alleged slip and fall in defendant’s store. Although an accident report prepared in the regular course of defendant’s business operations is subject to disclosure (see, CPLR 3101 [g]), defendant advised the court that a report of the alleged accident did not exist. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J.— Discovery.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.